Cranch, C. J.,
said, that the reason for discharging bail, upon amending the declaration, is, that it would be unjust to charge the bail upon a cause of action different from that upon which the bail was originally given; or where the amendment is of a defect existing at the time of entering bail and which would have defeated the plaintiff’s action, but for such amendment. In the present case, the amendment prayed is, to make the declaration conform to the original cause of action filed in court at the time of ruling bail and before the declaration was filed ; not to cause a variance.